Citation Nr: 1142340	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-39 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for multiple areas of scarring at torso of abdominal wall, chest wall, and extremities, status post-lipoma/basal cell carcinoma excision, with multiple lipomatoses of the upper abdomen, upper and lower extremities, and back, and residuals of an appendectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from February 1982 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

In September 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development.  The appeal is again REMANDED to the RO via AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Previously, there have been unsuccessful efforts to afford the Veteran an adequate compensation and pension examination to determine the current extent of his skin disability.  To ensure that the Veteran has been provided all due process in this regard, the Board will remand this matter to afford the Veteran another opportunity to undergo such examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran is currently in receipt of service connection for multiple areas of scarring at torso of abdominal wall, chest wall, and extremities, status post-lipoma/basal cell carcinoma excision, with multiple lipomatoses of the upper abdomen, upper and lower extremities, and back, and residuals of an appendectomy, rated as 60 percent disabling from February 1, 2007.  He contends that he is entitled to a higher initial evaluation for this disability.  

The Veteran's lipomatosis and its residuals have been rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7819-7806.  Generally, in the selection of code numbers assigned to diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case would therefore appear to indicate that benign skin neoplasms under Diagnostic Code 7819 is the service-connected disorder and that dermatitis or eczema is a residual condition.

The Board observes that lipomatosis is not found as a listed disability in Part 4 of the Code of Federal Regulations (Rating Schedule).  Thus, it must be rated analogously to other disabilities.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  In the present case, the Veteran's lipomatosis is manifested by abnormal localized or tumorlike accumulations of fat in the tissues of his abdomen, back, arms, and legs.  These "tumorlike accumulations" (also known as lipomas) are hard to the touch and can be painful.  The Veteran has reported that he is no longer able to sleep on his back or stomach due to painful lipomas in these areas.  

Diagnostic Code 7819 indicates that benign skin neoplasms should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801 to 7805), or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819.  Diagnostic Code 7806, on the other hand, provides that a maximum 60 percent rating should be assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas of the body are affected by the disease.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Veteran was assigned a 60 percent rating under Diagnostic Code 7806 on the basis of a February 2009 VA examination which found that 65 percent of his total body was affected by lipomatosis.  The Veteran takes issue with this evaluation because he feels that the effects of his current lipomatoses should be separately evaluated from the scarring he has as a result of past lipoma excisions.  See VA Form 9 received December 11, 2008.  

A review of the February 2007 and February 2009 VA examinations reflects that the Veteran has both current lipomas and scarring from lipomas which were previously excised.  There is also lay evidence that the Veteran has subjective complaints of pain as a result of his current lipomas; it is not clear whether any of his scars are painful.  Neither VA examination report provides a full description of the number, size, location, and characteristics of the Veteran's scars.  Absent such information the Board concludes that it is virtually impossible for it to assess whether the Veteran is entitled to a separate rating for his scar residuals.  Thus, a remand is needed to obtain a new examination of the Veteran which contains sufficient detail as to the symptomatology associated with his current lipomatosis as well as his residual scarring.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  

Finally, given the complexity of this case, the Board finds that the examination must be performed by a physician specializing in dermatology, i.e., a dermatologist.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing him that VA will schedule him for a medical examination of his skin for rating purposes, and that failure to report for the examination without good cause may result in an unfavorable disposition of his appeal, in accordance with 38 U.S.C.A. § 3.655 (2011).  

2.  Then, schedule the Veteran for a compensation and pension skin examination by a dermatologist for the purpose of determining the manifestations and severity of his service-connected lipomatosis and residual scarring.  The claims file, to include a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in conjunction with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  A complete rationale should be given for all opinions and conclusions expressed.  Following an examination of the Veteran, the examiner should:

(a) Describe the current manifestations of the Veteran's lipomatosis, including the percent of his entire body and percent of exposed areas affected by current lipomas.  The examiner should also describe whether any of the Veteran's lipomas are characterized by symptoms such as pain, limitation of motion, or disfigurement.  Any additional details or findings should be fully explained.  

(b) Describe any residual scarring from lipoma excision, basal cell carcinoma excision, and an appendectomy.  With respect to the Veteran's lipoma excisions, the examiner is asked to describe each scar in detail, including the location, size, and nature of such scar, including whether it is painful on examination and/or causes any limitation of motion; or is deep, or is nonlinear.  If the examiner finds that any of the scars are painful he or she must state how many of the scars are painful.  The examiner should also indicate whether any of the Veteran's scars due to lipoma excision are clustered in an area(s) of the body such that when examined together they exceed an area or areas of (a) at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), (b) at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.), (c) at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.), or (d) 144 square inches (929 sq. cm.) or more.  

Any photographs taken during the examination should be associated with the examination report and subsequently, the claims file.  A detailed rationale should be provided for all opinions.  

3.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


